Exhibit 10.1

 



At-Will Employment Agreement

 

This At-Will Employment Agreement (hereinafter, “Agreement”) is made and entered
into on April 12, 2016 between Zero Gravity Solutions, Inc. (including its
wholly-owned subsidiaries, Zero Gravity Solutions, Inc. (hereinafter referred to
as, “ZGSI”), Zero Gravity Life Sciences, Inc. (hereinafter referred to as,
“ZGLS”), and BAM Agricultural Solutions, Inc. (hereinafter referred to as,
“BASI”) whose principal place of business is located at 190 NW Spanish River
Blvd Ste. 101, Boca Raton FL 33431 (hereinafter referred to as, “Employer”) and
ANDREW KOOPMAN whose present address is located at 225 East 26th Street, #6-P,
New York, NY 10010 (hereinafter referred to as, “Employee”).

 

In consideration of the mutual covenants set forth below, Employer agrees to
hire Employee and Employee agrees to work for Employer as set forth in this
Agreement.

 

1.      JOB DESCRIPTION (duties): Responsible for development and execution of a
strategic plan of business development for Zero Gravity Life Sciences, Inc.,
including complimentary and supportive activities for BASI as well as new
corporate initiatives. Duties include but are not limited to:

 

▪Managing current intellectual property portfolio;

▪Developing intellectual property strategies for current intellectual property
portfolio;

▪Developing strategies for licensing or acquisition of accretive intellectual
property;

▪Managing financial operations of ZGLS;

▪Developing grant strategies and executing those strategies;

▪Participating in acquisition or business venture due diligence;

▪Coordinating scientific efforts with companies, academic institutions, federal,
state and local agencies;

▪Identifying and coordinating initiatives for research collaboration; and

▪Developing ZGLS’ long term business plan relative to both agricultural and
space related activities.

 

A. TITLE to position

 

The Employee shall be employed in the capacity of: Chief Executive Officer &
President of Zero Gravity Life Sciences, Inc.

 

B. Primary Position Functions and Duties

 

The primary position functions or duties of this position are as follows: See #1
above.

 

Employee agrees to and shall also perform any other duties as are customarily
performed by other individuals in similar such positions, as well as such other
duties as may be assigned, from time to time, by the Employer.

 

  

 

 

C. Duty of Loyalty and Best Efforts

 

Employee agrees to and shall devote all of their working time, attention,
knowledge, and skills to Employer’s business interests, and with best efforts
shall do so in good faith, and to the reasonable satisfaction of the Employer.
Employee understands that they shall only be entitled to the compensation,
benefits, and profits as set forth in this Agreement. Employee agrees to refrain
from any interest, of any kind whatsoever, in any business competitive to
Employer’s business. The Employee further acknowledges they will not engage in
any form of activity that produces a “conflict of interest” with those of the
Employer, unless previously agreed to and in writing.

 

D. Place and Hours of Employment

 

Employee agrees that, their duties shall be primarily rendered at Employer’s
business premises or at such other places as the Employer shall in good faith
require. Full time service for the Employee for this salaried position, is
demanded and requires a minimum of 40 respectively, hours per week, exclusive of
vacation, or any other form of leave as described within this Agreement.

 

2.      PERFORMANCE TERMS AND BONUS TERMS

 

Based upon representations made by the Employee, as well as expectations of the
Employer, the following performance terms are entered into:

 

Upon completion of three (3) months’ employment and a satisfactory review by
Harvey Kaye and Glenn Stinebaugh, you will receive a bonus in the amount of
$12,500.00 if the Company’s revenue goal of $2,000,000 is attained.
Additionally, six (6) months following the commencement of your employment
another bonus in the amount of $12,500.00 will be given to you if the Company’s
revenue goal of $4,000,000 is attained (for a cumulative of $6,000,000).

 

Employee further understands that reaching these benchmarks or performance terms
constitutes a reasonable and substantial condition of employment but does not in
any way guarantee or promise continued employment.

 

3.      COMPENSATION TERMS

 

A. Base Compensation

 

Employee shall receive a salary of $150,000.00 per annum, payable at $6,250.00
twice monthly, payable in equal installments on the 15th and last day of each
month, pending adequate funding of the Employer for “operating” expenses, which
may make any and all salaries subject to accrual for payment at a later date;
Employee acknowledges and agrees that their salary may accrue, on a monthly
basis, pending said “funding”. This applies to salaries and/or any applicable
commissions. Employer shall deduct or withhold from compensation any and all
sums required for federal income and social security taxes, as well as all state
or local taxes.

 

B. Commissions (if eligible) N/A

 

 2 

 

 

 

C. Exempt Status

 

Employee understands that at all times they are employed as a salaried/exempt
employee and, therefore, not entitled to overtime wages. Employee shall not
receive overtime compensation for the services performed under this Agreement,
unless specifically agreed to in writing.

 

D. Incentive Programs

 

After completion of three (3) months’ employment, you will be eligible to
participate in the ZGSI Stock Incentive Plan as adopted by ZGSI effective upon
your execution herein. Restrictions relative to stock options issued will be
determined by management/compensation committee as well as the strike price for
stock options awarded to Employees. Employee will be notified by way of a letter
from the Company, the terms of stock option awards.

 

E. Expense Reimbursement

 

Employee shall be entitled to reimbursement of any or all expenses authorized
and reasonably incurred expenses incurred in the performance of the functions
and duties under this Agreement. In order to receive reimbursement, Employee
must timely provide Employer with completed “expense report”, with itemized
account of all expenditures, along with original receipts for each expense. Any
expenditure over the dollar amount of $500.00 (includes gas allowance) will
require prior written authorization. Expenses will NOT be paid without completed
expense report and original receipts.

 

F. Stock Options, Profit Sharing, and Retirement

 

Upon your acceptance and execution of this agreement, ZGSI will issue to you
Three Hundred Thousand (300,000) stock options to be issued from ZGSI’s Stock
Incentive Plan to acquire ZGSI Common Stock based upon our current purchase
price valuation. A second tranche of Three Hundred Thousand (300,000) stock
options to be issued from ZGSI’s Stock Incentive Plan, at value based upon our
current purchase price valuation will vest six (6) months from the commencement
of your employment.

 

G. Salary Adjustments

 

Any salary adjustments will be based upon the value contributed by Employee to
Employer. While salary adjustments are primarily based on merit, Employer may at
times adjust salaries depending on overall company performance, and/or the cost
of living changes to salaries of similarly started employees in the company or
same industry.

 

4.      BENEFITS

 

A. Insurance

 

Employer will supply health insurance benefits to the employee after [901 days
of employment to full time, salaried employees payable 100% by ZGSI on behalf of
the employee only. Please refer to the summary plan descriptions for each
benefit. Until such time as employee is eligible to participate in the ZGSI
Medical Plan, ZGSI will reimburse employee for his cost of Cobra coverage from
his prior employer.

 



 3 

 

  

B. Professional Licenses and Memberships

 

Employee is obligated to maintain any of those professional licenses necessary
for the carrying out the functions and duties set forth in this Agreement. Said
licenses include, but are not limited to, the following: N/A . Employer also
encourages Employee to gain membership in associations related to our industry
or that of our clientele. Employer may, at its discretion, assist with payment
for those licenses or memberships which both parties consider to be essential to
performance of the job.

 

C. Vacation

 

Your vacation time per year will be fifteen (15) days per calendar year. This is
considered as “PTO” (Paid Time Off) inclusive of your five (5) sick/personal
days off. Employee is eligible for PTO time after the satisfactory completion of
a 90-day probation period.

 

D. Education Reimbursement

 

N/A.

 

E. Additional Benefits

 

Employee shall be issued by the Company a “company cell phone” to use for
business while under the employ of employer. Employer shall pay the monthly cell
phone bill on behalf of the Employee. Employee agrees to sign a receipt for said
company-owned cell phone and agrees to return said cell phone and the data
therein upon termination of his employment.

 

5.      TERMINATION

 

A. “At Will” Employment

 

Employee’s employment with Employer is “at will.” “At will” is defined as
allowing either Employee or Employer to terminate the Agreement at any time, for
any reason permitted by law, with or without cause and with or without notice.

 

6.      COVENANTS

 

A. Non-Disclosure of Trade Secrets, Customer Lists and Other Proprietary
Information

 

Employee agrees not to use, disclose or communicate, in any manner, proprietary
information about Employer, its operations, clientele, or any other proprietary
information, that relate to the business of Employer. This includes, but is not
limited to, the names of Employer’s customers, its marketing strategies,
operations, or any other information of any kind which would be deemed
confidential or proprietary information of Employer including but not limited
to:

 



 4 

 

  

Non-Disclosure Agreement executed by Andrew Koopman on _March 22, 2016____,
which remains in full force and effect.

 

Employee acknowledges that the above information is material and confidential
and that it affects the profitability of Employer. Employee understands and that
any breach of this provision, or of any other Confidentiality and Non-Disclosure
Agreement, is a material breach of this Agreement. To the extent Employee feels
that they need to disclose confidential information, they may do so only after
being authorized to so do, in writing, by Employer.

 

B. Non-Solicitation Covenant

 

Employee agrees that for a period of two (2) years following termination of
employment, for any reason whatsoever, Employee will not solicit customers or
clients of Employer. By agreeing to this covenant, Employee acknowledges that
their contributions to Employer are unique to Employer’s success and that they
have significant access to Employer’s trade secrets and other confidential or
proprietary information regarding Employer’s customers or clients.

 

C. Non-Recruit Covenant

 

Employee agrees not to recruit any of Employer’s employees for the purpose of
any outside business either during or for a period of two (2) years after
Employee’s tenure of employment with Employer. Employee agrees that such effort
at recruitment also constitutes a violation of the non-solicitation covenant set
forth above.

 

D. Non-Compete Covenant N/A

 

E. Adherence to Employer’s Policies, Procedures, Rules and Regulations

 

Employee agrees to adhere to all policies, procedures, rules and regulations set
forth by the Employer. These policies, procedures, rules and regulations
include, but are not limited to, those set forth within the Employee Handbook,
any summary benefit plan descriptions, or any other personnel practices or
policies or Employer. To the extent that Employer’s policies, procedures, rules
and regulations conflict with the terms of this Agreement, the specific terms of
this Agreement will prevail.

 

F. Covenant to Notify Management of Unlawful Acts or Practices

 

Employee agrees to abide by the legal and ethics policies of Employer as well as
Employer’s other rules, regulations, policies and procedures. Employer intends
to comply in full with all governmental laws and regulations as well as any
ethics code applicable to their profession. In the event that Employee is aware
of Employer, or any of its officers, agents or employees, violating any such
laws ethics codes, rules, regulations, policies or procedures, Employee agrees
to bring forth all such actual and suspected violations to the attention of
Employer immediately so that the matter may be properly investigated and
appropriate action taken.

 

 5 

 

 

 

7.      PROPERTY RIGHTS

 

A. Existing Customers or Clientele of Employee

 

Employee agrees that existing customers and/or clients of Employee will, upon
employment, become the property of Employer as a part of condition of
employment.

 

B. New Customers or Clientele Generated While at Work

 

Employee agrees that any customers and/or clients generated by Employee pursuant
to employment with Employer become customers and clients of the Employer and
subject to the non-disclosure and non-solicitation covenants set forth above.

 

C. Records and Accounts

 

Employee agrees that all those records and accounts maintained during the course
of employment are the property of Employer, shall remain current and be
maintained at Employer’s place of business.

 

D. Return upon Termination

 

Employee agrees that upon termination they will return to Employer all of
Employer’s property, including, but not limited to, intellectual property, trade
secret information, customer lists, operation manuals, employee handbook,
records and accounts, materials subject to copyright, trademark, or patent
protection, customer and Employer information, credit cards, business documents,
reports, automobiles, keys, passes, and security devices.

 

E. Copyrights, Inventions and Patents

 

Employee understands that any copyrights, inventions or patents created or
obtained, in part or whole, by Employee during the course of this Agreement are
to be considered ‘Works for hire” and the property of Employer. Employee assigns
to Employer all rights and interest in any copyright, invention, patents or
other property related to the business of the Employer. If Employee is working
on any patentable material a separate patent assignment agreement, in writing,
must be struck between the parties hereto.

 

8.      INDEMNIFICATION FOR THIRD PARTY CLAIMS

 

Employee hereby agrees to indemnify, defend, save, and hold harmless Employer,
its shareholders, officers, directions, and other agents (other than Employee)
from and against all claims, liabilities, causes of action, damages, judgments,
attorneys’ fees, court costs, and expenses which arise out of or are related to
the Employee’s performance of this Agreement, failure to perform job functions
or duties as required, or result from conduct while engaging in any activity
outside the scope of this Agreement, before, during or after the termination of
this Agreement. Employee understands that this obligation of indemnification
survives the expiration or termination of this Agreement.

 

 6 

 

 

 

9.      MEDIATION AND BINDING ARBITRATION

 

Employer and Employee agree to first mediate and may then submit to binding
arbitration any claims that they may have against each other, of any nature
whatsoever, other than those prohibited by law or for worker’s compensation,
unemployment or disability benefits, pursuit to the rules of the American
Arbitration Association. Employee agrees to sign the attached Agreement to
Mediate/Arbitrate claims as a condition of employment.

 

10.      LIMITATION OF DAMAGES

 

Employee agrees and stipulates that any remedies they may have for the breach of
any employment related obligation, whether under law or by way of contract,
shall be limited to the equivalent of six (6) months’ salary of Employee where
allowed by law. This limitation is inclusive of any claims for special damages,
general damage, compensatory damage, loss of income, emotional damage, or
punitive damages.

 

11.      ATTORNEYS’ FEES AND COSTS

 

Employee and Employer agree that should any action be instituted by either party
against the other regarding the enforcement of the terms of this agreement, the
prevailing party will be entitled to all of its expenses related to such
litigation including, but not limited to, reasonable attorneys’ fees and costs,
both before and after judgment.

 

12.      MISCELLANEOUS PROVISIONS

 

A. Accuracy of Representations

 

Employee understands that any projections regarding the financial status or
potential for growth of this Employer are matters of opinion only and do not
constitute a legally binding representation. Employee agrees that they have had
the opportunity to conduct due diligence of Employer and are satisfied with the
representations that have been made.

 

B. Notices

 

Employee agrees that any notices that are required to be given under this
Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of the Employer or residence of
the Employee as set forth herein.

 

C. Entire Agreement

 

This Agreement represents the complete and exclusive statement of the employment
agreement between the Employer and Employee. No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by the parties concerning their employment agreement.

 

 7 

 

 



D. The Effect of Prior Agreements or Understandings

 

This Agreement supersedes any and all prior Agreements or understandings between
the parties, including letters of intent or understanding, except for those
documents specifically referred to within this Agreement.

 

E. Modifications

 

Employee and Employer agree that this writing, along with those Agreements
referred to within it, including, but not limited to, the Employee Handbook and
[Non-Disclosure Agreement], constitutes the entirety of the Employment Agreement
between the parties. Any modifications to this Agreement may only be done in
writing and must be signed by [an officer] of Employer.

 

F. Severability of Agreement

 

To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.

 

G. Waiver of Breach

 

The waiver by Employer of a breach of any provision of this Agreement by
Employee shall not operate as a waiver of any subsequent breach by the Employee.
No waiver shall be valid unless placed in writing and signed by [an officer] of
Employer.

 

H. Ambiguities Related to Drafting

 

Employer and Employee agree that any ambiguity created by this document will not
be construed against the drafter of same.

 

I. Choice of Law, Jurisdiction and Venue

 

Employee agrees that this Agreement shall be interpreted and construed in
accordance with the laws of the State of Florida and that should any claims be
brought against Employer related to terms or conditions of employment it shall
be brought within a court of competent jurisdiction within the County of Palm
Beach. Employee also consents to jurisdiction of any claims by Employer related
to the terms or conditions of employment by a court of competent jurisdiction
within the County of Palm Beach.

 

J. Submission to Drug Testing

 

Employee agrees and understands that it is the policy of Employer to maintain a
drug-free work place. Employee consents to a pre-hire drug test. Employee
understands that Employer has the right, upon reasonable suspicion, to demand
that Employee immediately undergo testing for the presence of illegal or
inappropriate drug usage.

 

 8 

 



 

K. Statute of Limitations

 

Employee has a one-year statute of limitation for the filing of any requests for
mediation, or arbitration, or for any lawsuit related to this Agreement or the
terms and conditions of their employment. If said claim is filed more than one
year subsequent to Employee’s last day of employment it is precluded by this
provision, regardless of whether the claim had accrued at that time or not.

 

L. Attorney Review

 

Employee warrants and represents that Employee in executing his Agreement has
had the opportunity to rely on legal advice from an attorney of Employee’s
choice, so that the terms of this Agreement and their consequences could have
been fully read and explained to Employee by an attorney and that Employee fully
understands the terms of this Agreement.

 



      /s/ Andrew Koopman 4/12/16   Andrew Koopman, Employee Date              
ZERO GRAVITY SOLUTIONS, INC.               /s/ Glenn A. Stinebaugh     4/13/16  
Glenn Stinebaugh, CEO & President Date  



 





 9 

 